United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





Inventors: Macri et al.				:
Application No. 13/841,901			:		Decision on Petition under
Filing Date: March 15, 2013			:		37 C.F.R. § 1.78(c)		
Attorney Docket No. 5-00348			:


This is a decision on the petition under 37 C.F.R. § 1.78(c) filed July 25, 2022, to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to Application No. 61/665,211 filed June 27, 2012.

The petition is DISMISSED.

A renewed petition correcting the deficiencies identified in the instant decision may be filed.  The instant petition includes the required petition fee.  Therefore, the renewed petition does not need to include a petition fee.  The issuance of the instant decision does not toll or reset any time periods for reply set forth in any notice, Office action, or other communication issued by the Office setting a period for reply.

The following benefit claims are relevant to this decision:

	(1)	This application claims the benefit of Application No. 61/665,221; and
	(2)	This application claims the benefit of Application No. 61/665,211.

The application was filed with benefit claim (1) set forth above on March 15, 2013.

The application issued as a patent on October 9, 2018.

The petition was filed with a request for a certification of correction on July 25, 2022.

A petition under 37 C.F.R. § 1.78(c) must be accompanied by:  

(1) 	An application data sheet including the reference required 35 U.S.C. § 119(e) and 37 C.F.R. § 1.78(a)(3), unless previously submitted;
(2)	A request for a certificate of correction and the fee required for the request;
(3)	The petition fee set forth in 37 C.F.R. § 1.17(m); and
 (4) 	A statement that the entire delay between the date the claim was due under 
37 C.F.R. § 1.78(a)(4) and the date the claim was filed was unintentional.  

With respect to item (2) set forth above, the petition fails to include a proper request for a certificate of correction. 

The patent’s specification includes language incorporating by reference the contents of Application No. 61/665,221.  The request for a certificate of correction seeks in part to amend the specification to incorporate by reference the contents of Application No. 61/665,211.  The scope of incorporation by reference language in an application cannot be expanded after the filing date for an application.  Therefore, the request for a certificate of correction cannot be accepted.

Any renewed petition filed in response to this decision should include a new request for a certificate of correction (no new fee needed) that only amends the cover page of the patent to identify the correct provisional application.

With respect to the statement of delay in the petition, the Office may require additional information concerning the period of delay in the submission of untimely benefit claims under  37 C.F.R. § 1.78.  See 37 C.F.R. §§ 1.78(c)(3) and 1.78(e)(3). 

The Office has issued a notice clarifying circumstances that will warrant the Office requesting additional information beyond a statement of unintentional delay.1  The notice states,

[The] USPTO will require additional information …when a petition to accept a delayed priority claim or benefit claim is filed more than two years after the date the priority or benefit claim was due….  Section 711.03(c) of the Manual of Patent Examining Procedure (MPEP) discusses the ‘‘unintentional’’ delay standard with respect to petitions to revive an abandoned application, but its discussion of the ‘‘unintentional’’ delay is generally applicable to any petition under the ‘‘unintentional’’ delay standard…  An applicant or patentee cannot meet the ‘‘unintentional delay’’ standard in 37 C.F.R. 1.55(e), 1.78(c) and (e), 1.137(a), or 1.378(b) if the entire delay is not unintentional. See MPEP 711.03(c), subsections II.C. through F.2

The instant petition was filed on July 25, 2022, which is more than two years after the expiration of the time period to file the benefit claim.  Therefore, the Office is requesting information concerning the delay in the submission of the benefit claims.

Any renewed petition should identify the approximate date the applicant first discovered the benefit information filed for the application included a typographical error.  If the petition was not filed soon after the discovery date, the renewed petition should address the delay following the discovery date in the submission of the petition.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.3  			Document Code “PET.OP” should be used if the request is filed electronically.  
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
    

    
        1 Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 Fed. Reg. 12222 (March 2, 2020).
        2 Id. at 12223.
        3 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.